Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shawn Hamidinia on 5/18/2021.

The application has been amended as follows: 
In claim 1:
The clause “wherein the polybutadiene (B) is an unmodified polybutadiene” is replaced with  “wherein the polybutadiene (B) is an unmodified polybutadiene, and wherein the polybutadiene (B) comprises a 1,2-adduct and a 1,4-adduct at a mass ratio of 1:3 to 3:1”.

Claim 5 is cancelled.
Claims 13-16 previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I and II as set forth in the Office action mailed on 5/20/2020 is hereby withdrawn and claims 13-16 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Amendment to claim 1 and Applicant’s arguments are sufficient to overcome rejection under 35 USC 103 set forth in the previous Office Action.
Amended claim 1 drawn to a composition comprising unmodified polybutadiene with specific ratio between its structural isomers, cyanate and maleimide compounds.
The closest prior art found is represented by Gaku et al (US 4410601), herein Gaku 2, cited in the previous Office Action.
Gaku 2 teaches a thermosetting resin composition, including a polyfunctional maleimide component (see claim 1), bisphenol A type cyanate resin and polybutadiene resins or 1,2-polybutadiene (see claim 3).
Gaku 2 teaches that unmodified polybutadiene resin can be used along or replaced by epoxy or maleimide -modified polybutadiene resin (see claim 3).
However, the reference is silent regarding the claimed isomer ratio in unmodified polybutadiene (see claim 3).

New search does not reveal any references covering the subject matter of amended claim 1.

The closest prior art found is Mizuno et al (US 20100233495).
Mizuno teaches a thermosetting resin composition comprising a chemically unmodified butadiene polymer containing 40% or more of a 1,2-butadiene unit having a 12-vinyl group in a side chain of a molecule (see claim 1), maleimide compound (see claim 6) and cyanate ester resins (see 0094).

However, the reference fails to teach 1,4 polybutadiene and the claimed structure of the maleimide compound.

As a result, independent claim 1 and dependent claims 2-4, 7 and 9-16 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765